Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shroud being “removable” from the stub as set forth in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 6-9 lack reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14, 26, and 28.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11 and 36.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0026], “FIG1.” should be replaced with - -FIG.- - for grammatical clarity.
	Paragraphs [0039]-[0057] are merely copies of the claims with the term “claim” replaced with the term “clause”. These paragraphs should be removed, given the fact that all the features set forth therein have been previously described in other sections of the specification.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite due to the fact that it is unclear which “vent” is being referred to in line 2. Namely, multiple “vents” have been set forth in the claims.
	Claim 18 is indefinite due to the fact that the phrase “a hub cap” in line 5 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “hub cap” set forth in line 5 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	
Claim 1 recites the limitation "the fluid channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 12 recites the limitation "the vapor screen" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (7,156,890). Thompson et al shows a hub cap vent plug having all of the features as set forth in the above claims.
	Per claims 1 and 17, Thompson et al shows a vent plug 20 having a stub 22 that seals a vent opening in a hub cap 14. The stub 22 forms a fluid chamber (bounded by surface 32). The fluid chamber and one or more vent orifices 54 allow communication of fluid from the interior of the hub cap 14 to atmosphere. A shroud 26 is disposed at one end of the stub 22, and shields the vent orifices 54. A screen 92 is disposed within the fluid channel to capture vapor from the fluid vented to atmosphere. 
	Per claim 2, the shroud 26 is removable from the stub 22.
	Per claim 6, as best understood, the stub 22 includes a snap nub 30 to removably retain the stub 22 in the vent opening of the hub cap 14.
	Per claim 12, the screen 92 is configured to capture vapor particles from a fluid passing therethrough.

Claim(s) 1-2, 4, 6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borders et al (5,860,708). Borders et al shows a hub cap vent plug having all of the features as set forth in the above claims.
	Per claims 1 and 17-18, Borders et al shows a vent plug 20 having a stub 50 that seals a vent opening 42 in a hub cap 16. The stub 50 forms a fluid chamber 60. The fluid chamber 60 and one or more vent orifices (68, 110, 102) allow communication of fluid from the interior of the hub cap 16 to atmosphere. A shroud 90 is disposed at one end of the stub 50, and shields the vent orifices (68, 110, 102). A screen 84 is disposed within the fluid channel 86 to capture vapor from the fluid vented to atmosphere. 
	Per claim 2, the shroud 90 is removable from the stub 50.
	Per claim 4, the shroud 90 is disposed away from the hub cap 16 to form a gap through which vented fluid may flow to atmosphere (via vent orifice 102).
	Per claim 6, as best understood, the stub 50 includes a snap nub 58 to removably retain the stub 50 in the vent opening 42 of the hub cap 16.
	Per claim 11, the screen includes a retaining ring 88b that removably engages the stub 50. 
	Per claim 12, the screen 84 is configured to capture vapor particles from a fluid passing therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. Borders et al does not disclose the screen 84 being formed from a stainless steel wire cloth. However, it is well-known in the art to form filtering screen from stainless steel wire cloth. Therefore, it would have been obvious to one of ordinary skill in the art to form the screen of Borders et al from stainless steel wire cloth, as an alternative and equivalent material, dependent upon mesh size (i.e. based upon the size of the particles that need to be filtered), availability, and cost. 

Allowable Subject Matter
Claims 3, 5, 8-10, 13-16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617